By the Court.
The action of forcible entry and detention, or of forcible detention only, is intended to be a speedy and summary mode for the recovery, in the cases specified in the statute, of lands and tenements. It is expressly provided that the judgment shall not be a bar to any after action brought by either party.
Special provision is made for reviewing, on leave, the proceedings of the justice, by the Court of Common Pleas. Justices’ act, sec. 186, as amended April 5,1866, S. & S.-415. And by see. 188 of the same act (S. & C. 794), and *618see. 524 of the code, as amended May 1,1862 (S. &. S. 568), provision is made for staying execution of the judgment, at any time before the writ of restitution is returned, on the filing of a petition in error, and entering into an undertaking in the Court of Common Pleas in the mode prescribed. Sections 519 and 525 of the code (S. & C. 1104;, S. & S. 568) do not refer to such proceedings.
Prom a consideration of these statutes, we are of opinion that application to this court to review directly the proceedings of the justice is not authorized, notwithstanding-leave to file a petition in error in the Court of Common. Pleas may have been refused.

Motion overruled.